                                                                              CLERK'
                                                                                   S OFFICE U.S.DIST.Ceotlr
                                                                                     ATRG NOKE,VA
                                                                                           FILED

                                                                                      JUL g! 2219
                    IN T H E U N ITE D STATE S D ISTRICT CO U RT                     UL     UDLEY,CLERK
                    FORTHEWE
                           RO
                            STAENO
                                 RNUDIDST
                                        IWS
                                         RICIO
                                             TNOFWRGINIA/:Féyg
                                                          D
                                                          *'u u/
M ICH AEL ANTHON Y DIEPPA,                     )       CA SE N O .7:18-CV-00455
     Plaintiff                                 )
                                               )
v.                                             )
                                               )
H AROLD W .CT.ARKR,etal.y                      )      By:H on.M ichaelF.U rbansld
     Defendants                                )       ChiefUG ted StatesDisttictJùdge

                                M EM O RAN D U M O PIN IO N

        M ichaelA nthony D ieppa,currently incarcerated atG reen Rock CorrectionalCenter

(GROQ and proceecling p-cq .
                           K ,complainsthatdefendantsviolated hisconsdtutionaldghts
andrightsundertheReligiousLandUseandlnstimdonalizedPersonsAct,42U .S.C.j2000cc-
1 :1atq.(
  .     RLUIPA).DefendantsHarold Clarkeand David Robinson,130t11employeesofthe
VirginiaDepartmentofCorrections(VDOC),have flled amotion to dismiss.ECF No.15.
D ieppa responded to th: m oéon to dismiss,m aldng thism atterripe fordisposidon.Fozthe

reasonssetforth below,the m odon to dismissisGRAN TED in partand D EN IE D in part.

                                        BA CKG RO U N D

1.FactualAllegations
                                                                                            h
                                                                 .

        The following facts,which aretaken from Dieppa'scom pbint,hisafhdavit,them otion

to distniss,and the attached exhibits,ate accepted as ttue for purposes of the defendants'

m otion.lDieppaisa follower ofCeldc Draidry.D efendantH arold Clarke isthe director'of


1SeeCanad v,Hod es,No.7:17CV00464,2018WL3146792(W.D.Va.2018)(constrllingadditionalfactsitz
proâ.qresponseasamenclmentstocomplaint)andScatesv.Doe,No.6:15-2904-M FS-IU M,2016W. L 8672963
(D.S.C.2016)(nodngthatitzevaluatingamotion to dismiss,courtsevaluatethecompbintin itsentirety,
including docum entsthatareintegralto and relied on in thecom plnintwhen thereis no quesdon as to their
authenticity).
VD O C and D efendantA .D avid Robinson istheVD O C ChiefofO peradons.CeldcD raidry

ftis a polytheistic, non-dualisdc,non-sexist, non-racist, sciendfic, holiséc, and ecologically

oriented faith em bracing peacefulnessand fthe love ofAT,
                                                        L existences.'''ECF N o.1 at3.A

core tenet of D tnlidry is that (Tthe divine is experienced thtough clitect connecdon and

com m union with nature.''Id.D ruids exercise theitreligion in a ffsaczed space developed by

thecollectionanditw ocadon oftheelementsand thegods.'?J-l.
                                                         LReligiouspracdcerequiresthe

presence ofthe elem entsofearth,* ,w ater,and flre.ECF N o.1-1 at3-4.W ithoutallfour

elem ents,f<a sacred space cannotproperly be established''and adherentsare prevented from

m eaningfulw orship and religiouspractke.ECF N o.1-1 at4.

       The VDOC follows Opetadng Procedure (OP) 841.3 to provide offenders the
opportunity to pracdce theirreligions.ECF N o.16-1.at 5.O ffendershave access to group

religious serdces and VD O C designates space and either a paid orvolunteer chaplain who

servesas an advocate forequitable accom m odation ofallrehgious faiths.1d..at16-1 at5-19.

Religiousserdcesatesubjecttomonitoringand othersecuritymeasuresin accordancewith
requirements for the ordetly operadon and safety of the offender poptzladon.J-I.
                                                                               L at 8,
Com m unalreligiouspropertyused in religiousserdcesm ustcom ply with alldepattm entand

facilitypêoceduresrelating to contzaband.Com m unalfaith item sarestored in asecureaêea of

thefacilityand madeavailableto offendersdtuing approvedworship tim es.J.
                                                                       Z at15.
       In addiéon to com m unalfaith item s,offendersm ay submitrequestsfozpezsonalfaith

objectsattheinséttzéonalteveland the facility head ordesignee reviews the requests and
makesarecomm endation forappzovalorderlial.Ldxat9.Requestsare then sentto theFaith

Review Committee(FRC),apanelofrepresentadveVDOC staff,forreview.J.daTheFRC'S

                                              2
recom m endaéonsare ffteferred to the Chiefof Correcdons O peradons ...forreview and

approvalpriorto notifying facilitiesofchanges.''Id.at14.Ifapproved,therequested item is

added to thelistofApprovedReligiousItems,availableforoffendersthroughout'
                                                                        VD OC.Lda
at9.IftheFRC hasreview ed arequèstforapardcularitem within thepasttwelvem onths,no

new review isreq'pired - thepziordecision can be applied to alltepeated requests.Id.

      VDOC allowsoffendersto observe holy daysN/here caied forby dae/ reEgons.
H owever,levelsofoffenderparticipation and the availabilityoffacilityresoutcesand religious

leadersdoesnotperm itsepatate servicesforeverypossible fot'm ofworsllip atevery facility.

1d.at12.VD O C hasa ffM asterReligiousCalendar''thatitusesasa guide forplanning holy

daysand zeligiousobservations.Id.and ECF N o.18-3 at7-11.

      Pursuantto OP 841.3,Dieppa requested sevezaltdspeciik and reqlnited religiousitem s

for personaluse.''ECF N o.1 at4.Dieppa requested a wooden w and,a tea candle,an oil

diffuser,asmallbell,an offeringbowl,and an outdoorayawith aflrepit(Aff.ofBetnard
Morris,!(11;ECF No.16-1).The Facility UtlitHead recommended disapprovalofallthe
requestsand theFRC reviewed and denied a1ltherequestson Septem ber 14,2017.ECF N o.

1 at5.

         D ieppg'srequestfotaw ooden wand specified thatitwasan fTintegral,necessary staple

ofèislreligion used forTfhealing,harmony,peace,and cleansinp''ECF No.1-2 at9.The
Facility UnitH ead recom m ended approvalofthe wand forcom m unaluse only,nodng that

the facility alteady allow ed Htnxm sdcks.J-d.Another group w as pe= itted to use these
Hmlm sticks,which aresim ilarto awahd in shapeand m aterial,in theirreligiouspracdces.ECF




                                             3
N o.1 at6.D espitetherecom m endaéon fozapptoval,theFRC disapproved therequestbased

on ffsafety and security;potendalweapon.''ld.

      D ieppa'srequestfora tea candleindicated thatthe candle fulfllled the requirem entof

fltein hissacred space.ECF N o.1-2 at10.The FacilityUnitH ead recom m ended disapproval

based on secut'ity and safety concetnsrelated to the open flame.ldz.The FRC'Sbasis fo:

denying therequestwasf<safetyand security (fltehazard)& colzld mask odors(Hrlxgs,etc.).''
=
Id

      Dieppazequested an oildiffuserbecausehisdfprayersand itw ocationsarenotproperly

carried to the gods withoutit.''ECF N o.1-2 at 11.The Facility U nitH ead recom m ended

disapprovalasstaffisnotperm itted thisitem .TheFRC denied the requestdueto ffsafetyand

sectlrity(flrehazard)& couldmask odors(cltnxgs,etc.).7'Lda
      Dieppateqqested aw ooden or m etaloffering bowlfor daily use.ECF N o.1-2 at12.

H eindicated thatplasticsand m an-m ade m aterialsare uhacceptable asthey are'Tfoffensiveto

glaimland ghisldeiées.''1d.Fotthisreason,theplasécbowlssoldbyVDOC arenotacceptable
fprteligioususe.ECF N ot1 at7.The Facility UnitH ead recom m ended disapprovalasthe

item isalreadyapproved forcom m unaluse.ECF N o.1-2 at12.TheFRC found thatablessing

bbwlwasalteadyapproved asacomm unalitem and denied therequest.Ldx

      Diepparequested asm allbell,indicadngitisffrequired in glaislreligiousptacdces...to
clear gltislsacred space ofunwanted negadve energiesand spirits''and can be used to ffcall
deides to ghisl sacted space.''ECF No.1-2 at13.The Facility UnitHead recommended
disappzovaldue tp the dfburden ofkeeping track ofanothermetalobjectin thefacilitp''J.
                                                                                    1
                                                                                    .i.
TheFRC deniedtherequestdueto <fsafety& security(potendalweaponl.''Lda
      Finally,D ieppa requested an exterior worslzip area with a flte pitto use as part of

approved hohday celebraéons.ECF N o.1-2 at 14.The Facility U nitH ead recom m ended

disapprovaland theFRC denied therequestdueto ffsecurity& safetyissuewith ftteinsidethe

com pound.''Id.

      ln àdcliéon tp D ieppa'srequests,two otheroffendersm aderequestsrelated to D ruidry.

O ffendetW illiam G raham tequested plant-based essentialoilsand a chalice.TheFacilityU nit

H ead recom m ended approvalof oils,butitw as denied by the FRC because the ffalready

approved oils are deem ed adequate.Cedarwood is alteady approved.''ECF N o.1-2 at 7.

G raham 'srequestfor a chalice was notapptoved,wit
                                                 .h the Facility U nitH ead saying itwas

notareasonablerequestforpersonaluseand theFRC finding itwasa safety and sectuityrisk

brqauseitcould beused asaw eapon.ECF N o.1-2at8.O ffenderFieldsrequestedrecognidon

ofsixD ruid holy days,buttherequestwasdeniedbecauset'woholydays,Sam hain and Beltane,

alreadywerezecognized.ECF No.1-1at7-89MorrisAff.!(12,ECF No.16-1at3.
      Diçppa appealed the denials of all the objects and the holy days thtough 'the
adrninisttadve process.ECF N os.1 at691-2 at2-6.D efendaptRobinson upheld the FRC'S

decisionsregardingtheobjeçtsandholydaysonDecembet4,2017andnoéfiedDieppathat
he had exhausted allidnainisttadverem edies.ECF N o.1-2 at6.

II.Causes ofA ction

       Dieppacloimsthat(1)defendantsviolated hisdghtsundertheFitstAmendm entand
RI,UIPA bydenym
              ' g him possession ofcertain holyitem s,including theessendaloils,chalice,

wooden wand,candle,oildiffblset,smalloffetingbowl,and smallbell;(2)defendantsviolated
l'
 tisrightsunder the FirstAm endm entand RLUIPA by denying him tecognition ofcertain
holy days;and (3)defendantsviolated hisrightto equalprotecdon undertheFourteenth
Am endm entby denying D ruidry'sholy dayswhileapproving theholy daysofotherreligions.

Dieppa seeksinjunctive reliefmandadng approvaloftherequested religiousitemsand holy
days,declaratoryreliefthathisrightswereviolated,and $50,000.00inpunidvedamagesfrom
each defendant.

       In theirmoéon to disnaiss,defendantsargue(1)Dieppalacksstancling tobdngclnims
fortheitemsandholydayshe.didnotpersonazyrequest;(2)Dieppahasfailedtostateaclnim
fotreliefbecause hehasnotstated factsshowing thatdefendantshave substandally burdened

hisfaithunderRLUIPA andtheFirstAmendment,and(3)Dieppafailedtoallegethepersonal
involvementofeithetDefendantnecessaryto sustain aclaim underj1983.
                                APPLICABLE T,AW

1.M otiontoDismissPursuanttoRule12(b)(1)
       DefendantsmovetodismissDieppa'jclnimsunderRule129$(1)oftheFederalRules
ofCivilProcedure,asserting thathelacksstanHing to sue on som e ofhiscbim s.SeePa nev.

Cha elHiIINorth Pro eGes LL(j,947 F.supp.zd 567,572 (M .D.N.C.2013)(nodngthat
challenges to standing ate addressed .under Rtzle 124$(1) fot lack of subject matter
'
Jurisdiction).
       Therearetwo strapdsofstanding:constitudonaland prudential.D oev.Vit 'rziaD e t.

ofStatePolice,713F.3d745,753(4thCir.2013).ArficleII1oftheConsdt
                                                              l
                                                                tzdonpermitsfederal
cotutsto adjudicateonlyffact-ualcasesand controversies.''Allen v.Wriht,468U.S.737,750
(1984).Theconsétuéonalstanding doctdne giveseffectto tlliszeqllitementby Tfenstzrging)
that a plaindff has a suffkient personalstake in a dispute to render judicialresoludon

                                          6
appropriate.''FdendsoftheEarth Inc.v.G aston Co erRec clin Cor .,204 F.3d 149,153

(4thCir.2000)(enbanc).Toestablish constimtionalstanding,apbintiffmusthave(1)suffered
aninjutpin-factthatis(a)concreteandparécularizedand(b)acmalorimminent;(2)theinjury
mustbefairly traceableto thechallenged action ofthedefendant;and (3)theinjurymustbe
likelyto bezedzessedbyafavorabledecision.Lujanv.DefendetsofW ildlife,504 U.S.555,
560-61(1992).
      Thepattyitwokinpfederaljurisdictiongenetallyd<bearstheburdenofestablishingthese
elem ents.''Ldxat112.Howçver,docum entsflledpz-q.
                                                tqareliberallyconstruedandthisextends

to standing.Erickson v.Pardus,551U.S.89,94 (2007).SeeGouldv.Schneider,448F.App'x
615,618(7thCir.2011)(explainingthatadistdctcourtmayliberallyconstrueapro.
                                                                        K htkant's
factazalallegadonspertainingto standing)and Lerman v.Bd.OfElecéonsin C# ofNew
York,232F.3d430,437l/t.
                      h Cir.1998)rfrllheobligation toreadthepleadingsofap-r-q.
                                                                             iq
plainéfflibçrally and intelw etthem tp zaise the strongest argam ents thatthey suggest ..

extendsto thequeséonofstandingnolessthanitdoesto anyotherissue.''(internalquotadon
marksand citationsomitledl).
      Prudendalstanding servesTjudicially self-imposed limitson the exercise offedetal
jurisclicéon.''Allen,468U.S.at751.Thedocttineencompassesffthegeneralprollibidon on
raising another person's legalrights,the rttl
                                        .   ebarringadjudicadon ofgenerahzed grievances
m ore apptopriately addressed in the representative branches,and the requilem entthatthe

pbinéff'scomplzntfallwithin thezone ofinterestsprotected by the law invbked.''1d.

      D efendants allege that Dieppa lacks ll0th consdtutionaland prudentialstancling to

bring clnim stelated to theplant-based essentialoils,thechalice,and tlaeholy daysbeçause he
did notpersonally requestthose item s and did nottequestthe holy days to which he now

clnim she and theotherD raidsare entitled.A ssetoutabove,O ffenderGraham requested the

chalice and theplant-basedz-
                           oils,whileO ffenderFieldssoughtrecognition ofthe six holy days.

D ieppa respondsthatbecause Robinson upheld the denialofthese religiousitem s and holy

days, Dieppa is prevented from practicing his religion in violation of RT,UIPA,the Fitst

Am endm ent,and the Fokuteenth Am endm ent.

       ThecotutfindsthatD ieppahasconstitutionalstanding becausehehasapersonalstake

in the outcom e of tlnis M gaéon.H e alleges thathe needs the requested item s in order to

practicelniszeligion and itisuncontested thatV D O C hasdeclined to add theitem srequested

by D ieppa and G raham to the listof approved faith item s.To the extent defendants are

asserlingthatD ieppa failed to e'
                                xhausthisadmirlistrativerem edies, theirasserdon isfozeclosed

by defendantRobinson'sfinalresponse to Dieppa'sgrievances,where he stated thathe had

reviewed Dieppa's grievance ofthe FRC'S decision to disapprove llis request for religious
                             (v                                 '
item sand addidonalholy days.Robinson determ ined thatthegrievance was unfounded and

stated thatDieppahad exhausted allaclm inistrative rem edies.ECF N o.1-2 at6.

       M oreover,theFRC isnotreqllited to zeview repeatrequests fotindividualfaith item s

for twelve m onths following its iniéaldecisién.ECF N o.16-1 at 9.Thus, the denial of

Graham 'srequesteffectively fozeclosed D ieppa'sability to seek FRC apptovalforayear.The

denialofitem sD ieppaclnim sarereqllited forllisreligiouspractice,even though requested by

Graham,consémtesaconcreteand particularized injurrin-fact.A favorabledecision would
tedressDieppa's injuty by enabling Dieppa to access these items through the Approved
ReligiousItem slist.Consdtutionalstanding thereforeissadsfied.
      The sam e analysis applies to Dieppa's claim that de/ al of the holy days places a

substantialburden on the practice ofllisreligion.ThatFieldsratherthan D ieppa requested

the holy days does not change the fact that the holy days are notrecognized by VD O C.

A ccordingly,Dieppahasconstittztionalstanding to bring b0th ofthese cbim s.

       Second,Dieppaalso hasprudentialstanding.D efendantsclnim thatDieppa is
              .




attem pting to bring clnim son behalfofGraham and Fieldszatherthan lnim self.H ow ever,

Dieppa'scom plnintm akesclearthathe isseeking theitem sso thathe can ffm eaningfully

practicellisreligion.':ECF N o.1 at8.W hile hedoesdiscusstheitem sin term sofhim self

and otherswho practicethereligion,nowherein l'
                                             lispleaclingsdoesheappearto bebringing

clqim son behalfofanyonebutlnim self.Also,ifapproved,the plant-based essentialoilsand

chalicewould have been placed on theApproved ReligiousItem slistand m adeavailable to

allVD O C offenders,including D ieppa.W hileprtzdentialstanding generally ffprollibits

raising anotherperson'slegalrightsy''the courtunderstandsD ieppato be seeking relieffor

injurieshehimselfhassuffered.Allen,468U.S.at751.Dieppahassatisfied the.courtthathe
hasstanding to bring these clnim s.

II.M otion to DismissPursuantto Rule12(b)(6)
       TosurdveamotiontodisnùssunderFederalRuleofCivilProcedure129$(6),a
com plaintm ustcontain suffk ientfactazalallegations,which,ifaccepted astrue,fffstatea

cllim to reliefthatisplausibleonitsface.'''Ashcroftv.I bal,556U.S.662,678(2009)
(quotingBellAtl.Corp.v.Twombly,550U.S.544,557(2007)).Undertheplausibility
standard,acom plaintm ustcontain Tfm ore than labelsand conclusions''ora çfform ulaic

recitation oftheelementsofacauseofaction.''Twombl,550U.S.at555.Tllispkusibility
standard requiresaplaintiffto dem onstratem orethan <dasheezpossibility thatadefendant

hasacted urllawflplly-''Lqb-a-l,556U.S.at678.
       W hen ruling on a m oéon to dismiss,the courtacceptsTfthewell-pled allegadonsofthe

complaintastrue''and f'constrtzegs)thefactsand reasonableinferencesderived therefrom in
thelightinostfavorabletotheplnintiff.''Ibarrav.UnitedStatqs,120F.3d472,474(4thCir.
1997).W hilethecourtmustacceptastruea1lwell-pleaded factualallegations,thesameisnot
true forlegalconclusions.fv hreadbarerecitalsoftheelem entsofacause ofacdon,supported

by m ere conclusory statem ents,do not suflk e.''Lqba-
                                                  -  1,556 U .S.at 678.A court need not

acceptsastrtze fTflegalconclusions,elem entsofacauseofacéon,...bateassetdonsdevoid of

fkuthet facttul enhaqcem ent, .     unw rranted inferences, unreasonable conclusions, or

arplments.'''Xchardsonv.Sha iro,751F.App'x346,348 (4th Cir.2018)(quotingNemet
Chevrolet,Ltd.v.Consumeraffaizs.com,Inc.,591 F.3d 250,255 (4th Cir.2009))(internal
9uotaéonmarksomitted).Thus;acompvntmustpresentspfficientnonconclusoryfactual
allegadons to supporta reasonable inference that the pbintiffis entitled to reliefand the

defendantisliable fottheunlawfulactorom ission alleged.SeçFtancisv.G iacom elli,588F.3d

186,196-197 (4th Cit.2009)(affit-mingdismissalofcbim thatsimplystated alegalconclusion
with no factssuppordpg theallegadon)and IQn v.Rubenstein,825 F.3d 206,214 (4th Cir.
2016)(<.
   .
                    -
                    'lusionsTarenotentitled totheasskmapéon oftrtzth'andareinsufficient
       fBarelegalconc
to stateaclnim .'7l(quotingI bal,556U.S.at679).
       A.RLU IPA Claim s

       Asan inidalm atter,aprisonerbringing a cause ofacéon underRT,UIPA isnotenétled

to m oney dam ages against state dçfendants in either theit individual or ofhdalcapacides.


                                            10
Sossamon v.Texas,563 U.S.277,293 (2011).Thus,Dieppa is limited to seeking only
itjuncdvereliefunderRI,UIPA.Baacliv.M athena,No.7:12-cv-436,2013W L 819735,at*6
(W .D.Va.2013).
      D efendantsassettthatD ieppahasfailed to statea clnim under130th RT,
                                                                         U IPA and the

FirstAm endm ent.W ith regard tq prison inm ates,RT,
                                                   U IPA providesthe foEowing:

       (a)Generalrule
      N o governm entshgllim posea substanéalburden on thereligiousexelyise ofaperson
      residing in orconhned to an institution ...even ifthe burden resultsfrom a rule of
      general applicability, unless the governm ent dem onstrates that im position of the
      burden on thatperson-

       (1)isin filttheranceofacompellinggovernmentinterest;and
       (2)istheleastrestdcévemeansoffllttheringthatcompellinggovernmentinterest.
42U.S.C.j2bOOcc-1(a).
      RI,
        U IPA cbim sare analyzed underthe sttictscrutiny standatd and areto be construed

:::1nfavorofbroadprotectionofreligiousexercise.'''Lovelacev.Lee,472F.3d174,186(2006)
(quoting 42 U.S.C.j 2000cc-3(g)).'t'
                                   he inmate bears the irlidalburden ofshowing thata
Prison's policy creates a substantial butden on his zeligious exercise.If he m akes such a

showing,the btgden slliftsto the defendantto show thatitspolicy ftzrthersacom pelling state

interestbytheleastrestriçdvemeans.42U.S.C.j2000cc-2 (b)9Incumaav.Stirlin ,791F.3d
517,525(4th Cir.2015).
      A lthough the stam te does not define Tfsubstanéalburden,''the Suprem e Cotuthas

defm ed the tet.m in the contextofthe free exercise clause asffputting subàtandalpressure on

an adherentto m odify ltisbehavior and violate hisbeliefsy''Thom asv.Review Bd.O flnd.

Em lo m entSec.Div.,459 U.S.707,718 (1981),or Tfone thatforces apetson to fchoose
between followingthepreceptsofherreligionandforfeie gkovernmentaljbenefits,onthe
one hand,and abandoning one of the precepts of her teligion . ..on the other hand.'''

Lovelace,472F.3dat.187(quotingSherbertv.Verner,374U.S.398,404 (1963));litie erv.
Brown,496F.App'x322,325(4t.
                          h Cir.2012).Governmentactiondoesnotcreateasubstandal
btuden ifitm akes the religious exercise m ore expensive or difhcult,as long asit does not

pressure the adherentto violate hisothezreligiousbeliefsorabandon one ofthe preceptsof

thereligion.Al-Azim v.Everett,No.3:14CV339,2017W L 1097219,as* 3 (E.D.Va.2017)
(cidngLivin W aterChurch ofGodv.Char erT .OfMeridian,258 Fed.Appx.729,739
(6th Cir.2007)).
      Regarding thetfleastrestdcdvem eans,''the standard isf<excepdonally dem ancling,''and

itrequiresthegovernm entto ffféhogw)thatitlacksothermeansofaclùevingitsdesitedgoal
withoutimposing a substanéalburden on theexezciseofzeligion by theobjecéngpalrtly'
                                                                                 l.'''
Holtv.Hobbs,135S.Ct.853,864(2015)(quodngBurwellv.Hobb Lobb Stpres lnc.,573
U.S.682,728 (201$)(altetationsitaoriginal).Courtsmustçffscrutinizle)theasserted hst'
                                                                                   m of
granting specificexem ptionsto pardcularrezgiousclnim ants'and flook atthem arginalinterest

in enforcing'thechallenged governm entaction in thatpardcularcontext.'''H olt,135 S.Ct.at

863 (quodng Hobb Lobb , 573             at 726-727 and G onzales v. O Centro E s itita

BenehçenteUrlio doVe etal,546U.S.418,431(2006))(alteradon in Hobb Lobb ).
       H qwever,RT,
                  U IPA doesnotffelevate accom m odadon ofreligious observances over

an instiiuéon's need to m aintain order and safetp''Cutterv.W illdnson,544 U.S.709,722

(2005).Securityin aprison setdngisacompelling stateinterestand sectuityconcernsdeserve
patdctzlarsensitivitp Lovelace,472F.3dat190 (cidng Cutter,544U.S.at722).

                                            12
      (1)SubstantialBurden
      A s Dieppa aEeges that each of the requested item s is to be used during religious

exezcise,theonlyissueiswhetherthedenialoftheseitem sconsdtm esa substanéalburden on

llisability to pracéce llis religion.To m ake thatshowing,D ieppa m ustdem onstrate thatthe

lack oftheseitem s placessubstandalpressure on him to m odify hisbehaviozand violate llis

beliefs.Iitieger,496 F.App'x at325.A blanketassertion thata religiousitem is teqllited is
 '                         .                                         ,

insuf:cient.Ata nlinim um ,a free exercise cloim under RT,
                                                         U IPA reqlxites an explanadon of

w hy theabsenceofaspecihcreligiousitem im posesasubstandalburden on religiouspracdce.

SeeId.at326.

      For this reason,D ieppa's request fot an outdoor wozslnip area fails to state a cbim

underRT,U IPA .Diepparepeatedly alleges thatllisreligiouspracdcesTfshould''be perfot-m ed

outdoors.ECF 1-1 at3,5.D ieppa's requestfor an outdoorw orsllip space echoes Ktieger,

where an inm ate asserted that his religious pracdce was f'best perfotm ed outdoors''and

requested an outdoorw orship space in which to pracéce.litie er,496 F.A pp'x at325.The

court found that Ifrie er Tffailed to offer >ny explanadoh regarding the reason why indoor
worship would com pronlise lzis religious beliefs.'' Id. atA325. Sim ilarly, D ieppa has not

provided any basis for the court to conclude that the denial of an outdoor worship area

substantially butdenshis religious exercise and therefore,the defendants'm otion to disnniss

thisclaim isgtanted and the clnim isdisnlissed.

       Dieppa'scloim regarding sptcihc holy daysalso failsto state a clnim under RI,U IPA.

Dieppastatesonly thathisreligion haseightannualholy observances,thatcertain ritualsm ust

be perfprm ed dudng those observances,and thatthe FRC derzied recognition ofthese holy
days.H e failsto state how the denialim poses a substantialbutden on hiszeligious pracdce

and why he cannotobserve these holy daysindependently.Com are M ilesv.Guice,688 F.

App'x 177,178-179 (4th Cir.2017)(remanclingto disttictcouztafterhnclingthatfailuzeto
accommodate fasting on holy daysisa substantialburden);and Lovelace,472 F.3d at187
(removinginmatefrom Ramadanobsewancepasslistcausedhim tobeunabletofast,meaning
he could notf'ulflllone ofthe tive pillars or obligadons oflslnm).Accordingly,Dieppa's
RT.
  UIPA cbim basedonthedenialofDruidholydays(otherthanthetwothatarerecognized)
isdismissed for failureto statea claim .

       Therequestsforspeçihcpersonalitem stequire ftzrtherconsideradon.To state a clnim

fordeprivation ofreligiousobjects,Dieppamustallegethattheprison derlied him items
neçe#sary for specifk, reqllired, teligious pracdces and that the absence of those item s

m odihed his behavior >nd violated lzis zeligious beliefs.See Blankensh v.Setzer,681 F.

App'x 274,277 (4th Cir.2017);Iirie er,496 F.App'x at326.Theprison in Blankenslni
substandally burdened the inm ate's religious pracdce because the inm ate ffasserted thatllis

religion requires him to read and study the bible daily''and therefore the ffdeprivadon of a

Bible for longerthan a period of24 hoursfotced him to m oclifyhisbehaviot and violate his

zeligiousbeliefs...'')Blakenshi,671 F.App'x at277.Conversely,in IG ieger,theinm ate's
failure to explnin why frthe absence ofsacyed item shad an impacton the zitualsand violated

l'
 ligbeliefsg''prevented thecourtfrom effectivelyevaluatingwhethertlaerestdcdon posed a
substandalburden.litieger,496 F.App'x at326..

       Like the prisoney in 'Blankenshi ,D ieppa asserts that the plant-based essendaloils,

chalice,offeringbowl,woodenwand,tea-lkhtcandle,oildiffuset,and smallbellarerequired

                                             14
fot specifk com ponentsofhisdàily religiouspracdce.H e describestheptupose ofeach item

andclnimsthattheirabsencepreventshisrelationsllipwiththeclivine.Therefore,justasthe
deprivation oftheBible in Blankenslli forced theinm ateto disobey thereqe em entofdaily

Biblestudy,thedeprivation ofthese objectspteventsDieppa from completing hisrequited
da'
  tly pzacdces.

       The D efendants argue that D ieppa's com plaint only alleges that llis pracdce of

D rlzidism requiresthepresence ofthe fourelem entsand doesnotrequize the use ofa single,

specifk item to invoketheelements.They sugyestthatto invoketheelementofair,Dieppa
doesnotneed an oildiffuser,butcan blow ozwllistle.Ratherthan neecling a bowlm ade out

ofnatazralm aterials,he could use lnishands orleavesto hold water.To invoke fue,he could

usea pictare offtre,orcreate am akeshiftflreby shaping wood and leavesbtéltto look likea

cam pflre.Ratherthan using a bell,defendantssuggesthe could m ake sim ilar soundswith his

m outh,lips,orhands.ECF N o.16 at10.

        H owever,this argum entignores criécalporéons of Dieppa's com plnint.The coutt

understandsD ieppa to com plain thatllisreligiouspracéceshave tavo intersecéng butseparate

reqllirem ents- the presenceofallfourelem entsand the specihcitem satissuehete.D ieppa's

affidavit suggests that the elem entalrepresentadons m ay vary,while the specifk item s m ay

not.Thus,notwithstanding defendants'suggested alternatives,thecourtfindsthatD ieppahas

stated a clnim thatnotbeing allowed the item s places a substandalburden on isisteligious

Pracéces.z



2Dieppa's clqim s relating to essendaloils and a chalice and bowlm ade of nattzralm aterials echo requests
addressedbyothercourts.InLaplantev.Mass.Dept.ofCorr.,89F.Supp.3d235,245(D.Mass.2015),the
courtfound thatlimidng the types ofrit'
                                      ualoils available placed a substandalbutden on religious exercise.
       (2)LeastResttictiveM eans
       U nderRI,
               U IPA,theburden shiftsto defendantsto show that'
                                                              VD O C'Spoliciesf'xt'tlner

itscom pelling stateintetestin safety and sectzritybytheleastresttictivem eans.H olt,135 S.Ct.

at853;Cuter,544 U .S.at722;Lovelace,472 F.3d at190.

       Thecandlezequested by D ieppaforusein lniscellclearly posesadangerto bim selfand

the facilitp çfef'
                 he need to pzeventinm ates'access to f=e witllin living areasis an obviously

juséEable reason to maintain instimtionalsecudty and cliscipline and prevent thteats to
inmates'safetp''De'lontav.lohnson,No.7:11-CV-175,2012R 2921762,at*10(W.D.Va.
2012)(ciéng Davisv.Or.Coun ,607 F.3d 543 (8th Cir.2010)).See also W ardv.W alsh,1
F.3d 873,879(9th Cir.1993)(findingin Pre-RT,UIPA casethatffserioussafetyand security
concernsraised by allowing inm atesto possess and use candlesoutweighsthe curtlilm entof

gthepetidoner's)religiouspractice.'')
       VD O C has an ffopen flam e candles''policy wllich providesthatcandlesm ay be used

dlzring designated eventsand requiresthata staffm emberwith aradio and ftre extinguisher

rem ain in the area wlzile candles are lit.ECF N o.18-3 at 12.The courtfinds thatallowing

D ieppa to use candles atdesignated eventswit.
                                             h ptecautbnsin place is the leastrestdctive

m eansfor allowing him to ptacécellisreligion and thatthe denialofa candlein hiscelldoes

notstate a clnim underRT,UIPA .



Similarly,thecourtin Leviev.W ard,No.CIW 05-1419-HE,2007 WL 2840388,at*16 (W .D.OIA .Sept27,
2007),found thata policy limiting Wiccan prisoners to five kindsofoilswasa substandalburden under
RT.UIPA,given thatprayersaredfrendered ...pointless''withoutthecorrectoils.O thercolzrtshavefound that
allowing onlyplasdcalternadvesforreligiousitem s,when theinm ate'sreligion requiresnatnlralsubstancesand
disavows plasdcs,im poses a substandalburden.See W arner v.Patterson,N o.2:08-CV-519 TC,2011 W L
5117917,*10(D.UtahOct.27,2011).

                                                  16
       Regarding the use ofan oildiffuser,VD O C denied the requestbecauseitcteatesaftre

hazatd and also becauséitcould mask otherodorssuch asdrugs.The courtfindsthatthe
prohibition on an in-celloildiffuser furthetsVD O C'Scom pelling interestin keeping illegal

cllnlgs outofthe facility and isthe leastresttictive m eans ofdoing so.Thus,Dieppa cannot

statea clnim based on the denialon an in-celloildiffuser.

       D ieppa'srequestfotawand in hiscellwasdenied by the Facility UnitH ead with the

recom m endadon thatitbe allowed forcom m unaluseonly.Itw asnoted thatdmpm stickswere

allowed,presum ablyin acom m unalseténg.TheFRC denied therequestto haveawand even

in acom m unalsetting,becauseitcotzld beused asaweapon.ECF N o.1-2 at9.D ieppapoints

outthataChrisdan group isallow ed to usem usicalinsttum ents,inclucling adrum set,forthei.
                                                                                         r

twiceweeklyw orsllip sérvice.H ow ever,he doesnotclnim thatindividualinm atesareallow ed

to havecltnlm sticksin theircells.The cotutfindsthatthe denialofawand forin-cellpersonal

use isconsistentwith VD O C'Ssafety concerns.

       N evelheless,given that the Chrisdan group is allowed cltnpm sticks in a com m unal

seténg,itdoesnotappearthatbanning wandsentirelyistheleastrestdctivem eans'ofensudng

safety.Lim iting possession ofa wand to a com m unalsetdng w ould furtherW 7O C'S safety

conceznswhile allowing Dieppaand the other D raidsto pracdce thei.
                                                                 rreligion.A ccorclingly,

defendantshave failed to m eettheirbutden underRI,UIPA ofshowing thatdenialoftlae use
                                                                            l

of a w and in a com m unal setting is the least restticéve m eans of furthering the interest of

safetyin theinstittztion.SeeM arénezv.m chardson,No.6:15-cv-732,2017W L 9289644 (E.D .
Tex.2017)(nodng thatawandwasallowedin acommunalsettingwhen itwasbtoughtin by
an approvedvolunteerand rem oved im mediatelyaftertheserdce).
       Regarlingin-cellpossession ofawooden orm etalchalice,Robinson denied therequest

because ofthe potentialto use it as a weapon.The chalice requested w as thtee-and-a-half

inches tall.VD O C inm ates are allowed to have a six-inch by eight-inch wooden plaque

depicting an icon in theitcells,which presllm ably also could befashioned into aweapon.ECF

N o.18-3at5.Allowing theplaquesunderm inesthedefendants'contendon thatasm allchalice

should bedisallowed becauseitcould be used asaw eapon as130th item shave som epotential

to be used asw èapons.See also K em vanee v.Skolnik,N o.3:10-cv-535,2012 W L 893776'

(D.Nev.2012) (noting thatprisonerhad chalice made ofunspecified materialin his cell).
Thus,thecourtfinds thatdefendantshave notm ettheirburden underRLUIPA with regard

to denying D ieppa the use ofa sm allchalice in lziscell.

       Forthe sam e reasons,defendants'concerns aboutsafety related to D ieppa'srequest

fora two-inch tallbellm easuring threeinchesatthe basçdo notappearconsistentwith other

item s thatare azowed,such asone-and-a-half-inch m etalam ulets,m edallions,and pendants.

ECF N o.18-3 at4.Som eprisonsrouénely allow bellsin cells.SeeM aierv.Swanson,N o.CV-

08-26-H-DW M ,2009.W 1,1439477,*3 (D.Mont.2009))butseeSrnith v.Stoley,No.1:08-cv-
693,2009WL 3233825(W.D.Mich.2009)(finding thatruledisallowingin-cellbellbecauseit
could beused to signalotherprisonersdid notviolaterightsunderRT,UIPA).W hilealmost
anyobjectcouldbe fashioned into aweapon,asmallbelldoesnotseem morelikelythan an
am uletor m edallion to be dangerous.A ccordingly,defendants have not naettheg butden

underRI,
       U IPA in denying D ieppa personaluse ofa sm allbell.

       Dieppa'szequestfora sm alloffering bowlwasdenied because ablessing bowlalready

isapptoved fotcom m unaluse.D ieppa asks foteitlaeta wooden bowlm easuring fiveinches .


                                              18
by t'wo inchesby one-and-a-halfinches,or a three-ipch m etalbowlthathe can use daily to

hold offedngs to llisdeides.ECF N o.1-2 at12.Itisunclearwhether a blessing bowlisthe

sam e thing asan offering bowlorifthere is a safety or secut'
                                                            ity risk in allowing an inm ate to

have a sm allwooden or m etalbowlin his cell.A ccozdingly,defendantshave notm ettheit

burden ofshowing thatthe denialofan offering bowlforpersonalreligiouspurposesisthe

leastrestricdvem eansofflprtlnering acom pelling governm entinterest.

       Finally, the zequest for plapt-based essendal oils was denied because the already

approved o;s are deenned adequate,and because cedar wood oilin patdctzlar already is
         #


approved.ECF N o.1-2 at7.lnm atesate allowed to haveprayeroilforpersonalusein a one-

ounceclearplasticbottle and the allowed oilsincludesage,rosem ary,sw eetgrass,lem ongrass,

cedar wood,eucalypm s, sandalwood, franldncense,m yrrh,'
                                                       Jasm ine,wiccan ritazal ol
                                                                                'l, and

genedcoil.ECFNo.18-3at5.Dieppaobjectstotheseoilsbecausetheyareman-maderather
than plant-based.ECF N o.1-1 at4-5.A ccepting astruethattheprayeroilneedsto bem ade

ofplantessencesTftodraw theblessingsofthegod/goddess,''disallowingplant-basedoildoes
notseem to furtheracom pellinggovernm entintetest,m uch lessto do so in theleastrestricdve

m annet.For this reason,the defendants'm otion to disnniss is denied with zegard to plant-

based essenéaloils.

       In s'nm ,defendants'm odon to disnaiss is granted with regatd to D ieppa'sRT,UIPA

causesofaction based on the need to practicelzisreligion outside;theneed for six addidonal

Druid holy days;theneed fora candlein lziscell;and the need fotpersonalorcom m unaluse

ofan oildiffdser.H owever,atthisstageoftheM gadon,defendantshavenotm ettheitburden

under RT,
        U IPA of showing that denialofD ieppa's requests to use a chalice,bell,offering


                                              19
bowl,and plant-based essendaloilsin his cellis the leastrestricdve m eans of filttheritng a

com pelling governm entinterest.N or have defendants m et theitburden with regatd to the

com m unaluseofawand.A ccordingly,thedefendants'm oéon '
                                                       to disnnissD ieppa'sRT-UIPA

cllim sisdenied wit.h regard to theseitem s.

       B.Liabilityunder42U.S.C.j1983
         Topzevailon acloim foracivilrightsviolaéonunder42U.S.C.j1983,aplaindffmust
establish (1) that he hasbeen deprived of a right,privilege,or immunity secured by the
Consdtaztion orlawsoftheUnited Statesand (2)thattheconductaboutwhich hecomplains
w as com m itted by a person acting under color of state law.D ow e v.TotalAcdon A ainst

Pover in Roanoke Valle ,145 F.3d 653,658 (4th Cir.1998).Plainéffsmay seek money
dam ages against defendants for their officialacéonswhen they aze sued in theitindividual

capacities,subjectto someexcepéonsand immuniées.Haferv.Melo,502 U.S.21,30-31
(2001)
       Cbim s for m oney dam agesbroughtagainstdefendants in theirofficialcapacidesare

notcognizablein j1983lawstzitsbecauseneitherastatenoritsofficialsacdngintheizofûcial
capaciéesarepersonsforpurposesofj1983.Wi.
                                        IIv.MichianDe 'tofStatePolice,491U.S.
58,71(1989).Thus,acbim broughtagainstapersoninllisorherofficialcapacityisconsidered
a suit ag/instthe official's office.Because the Eleventh Am endm entprohibits cotzrts from

entertaining an acdon againstthe state,Alabama v.Pu h,438 U.S.781,782 (1978),italso
prollibitscotutsfrom considering clqim sagainstdefendantsin tlaeiroffcialcapaciées.Crom er

v.Btown,88F.3d 1315,1332 (4th Cit.1996).



                                               20
      However,aplaindffmayseekprospecdveinjuqctivereliefagainststatedefendantsin
thek officialcapacides.W iIIv.MicllianDe t.ofStatePolice,491U.S.58,71(1989)9Grahnm
v.Kentucky,473 U.S.159,167 n.14 (1985).<<To ensureenforcementoffederallaw ...the
Eleventh Amendmentpe= itssuitsforprospecéveinjuncévereliefagainststate officials
acdnginviolaéonoffederallaw.7'Frew exrel.Frew v.Hawkins,540U.S.431,437(200$.
      Defendantsmay assertqualified immunityagainstj1983cloimsbroughtagainstthem
in theit personalcapacities.The doctdne of qualihed im m unity affords protection agninst

inclividualliabilityfozcivildnm agesto offkialsinsofarastheizconductdoesnotviolateclearly
                                                          (
established stam tory orconstitazdonaldghtsofwllich azeasonableperson would haveknown.

Pearson v.Callahan,555U.S.223,231 (2009)(quoting Harlow v.Fitz erald,457 U.S.800,
818 (1982)). Stated anothez way, ffgqlualified immunity protects ofhcials Twho commit
consdm tionalviolaéonsbutwho,in lightofcleatly established law,could reasonably believe

thattheiractionswerelawful.'''Bookerv.South CarolinaD e t.ofCorrecdons,855 F.3d 533,

537-538 (4th Cir.2107)(cidngHe ,m Purnell,652F.3d 524,531(4th Cir.2011)(enbancl).
Thedocttineweighstheneed to hold publicofficialsaccountable forizresponsible exerciseof

poweragainsttheneed to shield officialsfrom harassm ent,disttacdon,and liabilitywhen they

perform theirdudesresponsibly.Booker,855F.3d at538(ciéngPearson,555U.S at231).
      ln perfo= ing a qualified im m unity anàlysis,a courtm ustfttstdete= ine the specifk

rightthattheplaintiffallegeswasinfringed bythechallenged conduct.1d.(citingW infieldv.
Bass,106 F.3d 525,530 (4th Cir.1997) (en bancl).Thecourtthen mustask whether a
consétuéonalviolation occtuted and whetlaerthe rightviolated wasclearly established atthe

timetheofhcialviolatedit.Thequesdonsneednotbeaskedin apardcula.
                                                              rorder.Id.(citing
Me1atex rel.Me1arv.Greene,593F.3d 348,353 (4th Cir.2010)and Pearson,555 U.S.at
236).Theplnindffbearstheburdenofshowing thataconsdtudonalyioladon occurred,while
the defendantbears the butden of showing entitlem entto quao ed im m urlity.Purnell,501

F.3d at317.

       (1)LiabilityofClarkeandRobinson
       D efendantClarke isthe D irectorofVD O C and Robinson istheChiefofCozrections

OpezationsatVD OC,asdefendantsin thiscase.A valid j1983 clnim muststatethatffeach
G overnm ent-official defendant, thtough the offcial's own actions, has violated the

Consdtudon.''A shcroft, 556 U .S.at676.D efendants argue that the acdons idenéfied in

D ieppa's com plaintwere taken by the FRC and thatneither Clatke nor Robinson had the

requisitepersonalinvolvem ent.Thisistrue forClarke,asheisnotrefetenced in thecom pllint

outside the capdon.Therefore,allcllim sagainstClarke are disrrlissed.

       H owever, Robinson, as the Chief of.correcéonal O peradons,is responsible for

reviewing and m aking afm aldecision regarding FRC zecom m endadons.See OP 841.3 IV .D .S

rTaith Review Committee tecommendadonsshallbe referred to theClliefofCorrecdons
O peradons and Corrections O perations A dnninistzator for teview and appzovul prioz to

noéfying faciliéesofchanges.') In this capacity,Robinson'sinvolvem entis similat to the
ùwolvementoftheprison warden in Kin v.Rubenstein,825F.3d 206,223 (4th Cit.2016).
There,the courtfound that an inm ate stated a clnim against a w atden who over-tatned a

decision of the adrninistradve segregation com tnittee to return the inm ate plaintiff to the

generalpopulation.J-1.
                     L at218-219.See also Smartv.Goord,441 F.Supp.2d 631 at643-44

(S.D.N.Y 2006)(fmding supedntendent'sfruldmateauthority''todetetminewhetherto accept

                                             22
orrejectthereview committee'stecommendation regatding administtativesegtegaéon was
sufficientpezsonalinvolvementto sustain a j 1983 acdon).Taldng allofthe factsalleged in
tlae com plqint and suppoténg docxam ents as tzue, D ieppa states sufhcient pezsonal

involvementby Robinson to satisfy aj 1983 cbim againsthim in bisindividualand ofhcial
capacities.

       (2) FirstAmendment
       Inm atesretain protecéons provided by the First Am endm ent,including its ditective

thatno law shallpzolnibitthe free exerciseofrehgion.O 'Lonev.Estate ofShabazz,482 U .S.

342, 348 (1987). N evertheless, inmates' rights are evaluated in the context of thei.
                                                                                    r
incarceradon and courts accord deference to prison officials.Lovelace, 472 F.3d at 199.

<fll
   W jhen aprison reguladonimpingeson inmates'consdtutionalrights,theregulation isvalid
ifitisreasonably related to legitim ate penologicalinterests.In ourview,such a standard is

necessaryiffprisonadmitzistrators...,andnotthecotzrts,(are)tomakethedifEcultjudgments
concerninginséttzdonaloperations.'''Turnerv.Safle ,482U.S.78,89(1987)(quoénglones
v.NorthCarolinaPrisoners'Union,433U.S.119y128(1977)).Thus,theFirstAmendment
affords fewerprotectionsto inm ates'free exezcise rightsthan doesRIU IPA . Lovelace,472

F.3d at199-200.

       The fuststage ofthe analysisofa freeexercise cbim isessentiazy the sam e forclnim s

under130t11RT,UIPA and theFirstAmendment.W ri htv.Lassiter,921F.3d413,418 (4th Cit.
2019);See,e.g.,Carterv.Flenain ,879 F.3d 132,139 (4th Cit.2018)(finding thatto statea
clnim underthefreeexerciseclause,an inmateffmustdemonstratethat:(1)heholdsasincere
teligiousbelief;and (2)aptison ptacdceorpolicyplacesasubstantialbutden on llisabilityto

                                           23
pzacticehisreligion').Accozdingly,thecotutfmdsthatDieppahasstatedaFirstAmendment
clnim thatthedenialofthereligiousitem sherequested forllispersonaluseplaced asubstandal

burden on llisability to practice lliszeligion,butfndsthatDieppa hasfailed to state a clnim

based on thedenialofDruid holy daysorthe need to hold religious serdcesoutside.

      .under the ftee exercise clause,deference to prison ofhcials'authodty is aclzieved in

partthrough applicadon ofareasonablenesstestthatislessrestticéve than the testordinotily

applied to alleged infringem ents offundam entalconsdttzéonalrights.Lovelace,472 F.3d at

199 (cidng O'Lone,482 U.S.at 349).Coutts look at whether there is a valid,rational
connection between the prison reguladon or acdon and the interest asserted by the

 overnm en't;whetheralternadvem eansofexercising therightrem ain open t6 prison inm ates;

w hat im pact the desired accomm odadon would have on prison staff, inm ates, and the N

allocation ofprison resources;and whetherthere existany obvious,easy,alteznadves to the

èhallenged acéon orregulation,wlaich nlightsuggestthatitisnotreasonable butisrathetan

exaggezated zesponseto prison concerns.Ttuner,482 U.S.at89-92 (internalquotationsand
citadonsom itted).
       W here thecourtfound thatRobinson m etlaisburden underRTU IPA ofshowing that

the prohibitions on personal use of candles, a wand, and an oil-diffuser were the least

restricévem eansoffurthering '
                             VD O C goalsofsafetyand seclptity,itsim ilarly findsthatthese

prollibitions ate reasonably related to legitim ate penological interests under' the Fitst

Amendment.See Dettmerv.Landon,799 F.2d 929,934 (4t
                                                 .h Cir.1986) (concluding that
sectuity ofhcer'sconcern aboutinm ate'sunsuperdsed possession ofcandlesand incensew as

reasonable under the FirstAmendm ent) and Abelv.M m el,No.2:09-cv-1749,2013 W L
552416 (E.D.Cal.2013)(hnding thatno mattetthebuzden placed on the exetciseofan
inm ate'steligion,confiscaéon ofawand did notam ountto violaéon oflnisFizstAm enclm ent

rightbecause keeping weapons and weapon m aking m aterialoutof the hands of prisoners

furtheted ptison sobjectweofsafety foral1).
       H oweker,atthis stage ofthe lidgation,the couttfinds thatRobinson hasnotm ethis

burdèn ofshowing thattheprohibidon on personaluse ofplant-based oils,a sm allchalice,a

sm alloffering bowl,and a sm allbell,and the com m unaluse ofawand,are raéonally related

to thelegitim atepenologicalinterestsin safetyand secuzity.A sdiscussed above,therequested

item saresim ilarin size and m atedalto item salteady allowed forpersonaluseand,in thecase

ofthe w and,forcom m unaluse.Accordingly,D ieppa m ay ptoceed againstRobinson under

theFirstAm endm entfreeexercise clause on theseclqim s.

       Robinson's assertion of qualified im m unity fails at this tim e. fw here quao ed

im m unity isatissue,a colll'tm ust& stdetezm ine fw hethet a consdtudonalrightwould have

been violated on the facts alleged;gand) .     second       whether the right w as clearly

established.'''Snnith vs-salhh,589F.3d 736,739(4th Cir.2009)(quoting Saucierv.Katz,533
U.S.194,200 (2001))(alterationsin original).Dieppabearsthe burden in the fastquesdon
and Robinson bearstheburden on the second question.SeeH e        v.Puznell,501 F.3d 374,

377-78 (4t.h Cir.2007).Dieppametllisburden by alleging factssufficientto supportclnims
under the First A m endm ent. Robinson, however, failed to ffbrief, with ftzll supporéng

authority,w hy therightw asnotso clearly established asto putareasonable ofhcialon nodce

ofany legalobligadons.''Shabazzv.Johnson,No.3:12CV282,2015 W L 789200,*12 n.19
(E.D.Va.Feb.24,2015).Instead,Robinsononlystatesthatheisendtledtoqualifiedimmunity
because he clid nottakeany personalacdon,a cbim thecoutttejects.Because he failed to
m eethisbutden,Robinson isnotentitled to quav ed im m unityattitisstage ofthelidgadon.

      (3) EqualProtection
      The equalptotecéon clauseoftheFoutteenth Am endm enttequttesthatpezsonswho

are sim ilarly situated be treated alikeby the goveznm ent.Ci ofClebuznev.CleburneLivin

Ctr.:Inc.,473U.S.432,439-41(1985).ToestablishavioladonoftheEqualProtecdon Clause,
aplaintiffm ustshow thathehasbeen treated differentlyfrom otherswho aresim ilarlysituated

and that the unequal treatnentwas intentional or ptuposeful.lf a plaintiff m akes such a

showing,thecotlrtthendetermineswhethertheclispatityin treatmentcanbejusdhedunder
therequisitelevelofscrutiny.Morrison v.Garra h ,239F.3d648,654 (4t.h Cir.2001).
      Dieppa com plains thatthe defendants violated the equal protecdon clause of the

Fourteenth A m endm entby denying recognition ofD raid holy daysw hilerecognizing theholy

days ofotherreligiousgtoups.Dieppa assertsthat'VD O C has approved m uldple holy days

for other religiousgroups,ranging from nine holy days for one group to fou.
                                                                          rholy days for

another gtoup,with Ram adan laséng for m ultiple w eeks and Chanukah for m ore than one

w eek.ECF no.1-1 at8.Seealso M asterReligiousCalendar,ECF N o.18-3 at7-11.

      H ow ever,itisnotenough to allege thatonegroup has m ore holy days than another.

W ithouta descripdon ofthe holy daysand theitsignihcance to the teligion,the courtisata

lossto dete= inewhethertlaegtoupsate sim ilarly sim ated.

      M oreover, D ieppa'sim plied assertion thatallthe otherrehgiousgroupsare accorded

m oze holy days than the two days accorded D ruidty is false.For exam ple,pracééoners of

Catlaolicism/cluiséanityateaccotded two holy days(Cluistmasand Easter);ptactitionetsof

                                           26
Humanism alsohavetwoholydays(DatwinDayandNationalDayofReason);ptactiéonets
ofRastafarianism havet'wodaysll-laileSelaisse'sbitthdayandHaileSelaisse'scotonadon);and
pracddonerspfBuddhism havetwo days(Vesak and Bodhi).1i.Accozdingly,Dieppahas
failed to state a Fourteenth A m endm ent clnim forvioladon ofbisrightto equalprotecdon

based on the denialofaddiéonalholy daysand thisclnim isdism issed.

                                   CON CLU SION

      As set forth above,the court GRA N TS defendants'm odon to disnniss in pat'tand

D EN IE S the defendants'm odon to dishnissin part,ECF N o.15.

(1)Thecout'tDISM ISSESallclnimsagainstClarkebroughtunder42U.S.C.j1983;
(2)ThecourtDISM ISSESallj1983cbimsformonetaryreliefagninstRobinsoninhisofhcial
capacity;

(3)The courtDISM ISSESclnims related to holy days for faillzre to state a clnim undet
M UIPA and theequalprotecdon clauseoftheFoutteenth Am endm ent;

(4)ThecourtDISM ISSESallofDieppa'sclnimsbasedontheneedtopracticehisreligion
outside;

(5) ThecotutDISM ISSES allofDieppa'sclqimsrelated to thepersonaluseofacandlein
hiscell,thepersonaluse ofawand,and thepersonalor com m unaluse ofan oildiffuser;

(6)Dieppamay proceed on hisRT-UIPA clnimsforitjuncévereliefbased on thedenialof
com m unaluse ofa w and and personaluse of a chalice,an offering bow l,a bell,and plant-

based essendaloils;and




                                          27
(7)DieppamayproceedonlzisFirstAmendmentcbimsagainstRobinsonbasedonthedenial
ofcom m unaluse ofawand and personaluse ofa chalice,an offering bowl,a bell,and plant-

basedessenéaloils.Robinson'sassertionofqualifiedimmurzityisdeniedwitlaoutprejudice.
      A n appzopriateorderwillbe entered.

      Itisso O R DE RED .

                          ENTERED: o T --o &- J= /7

                                        /w/- -'
                                              r1,.-4/. # K-,i-.
                                                 M ichaelF.Urbansld
                                                 Chietunited StatesDistrictludge




                                            28
